41 So. 3d 427 (2010)
Daniel K. SCHMIDT, Appellant,
v.
STATE of Florida, Appellee.
No. 1D09-5726.
District Court of Appeal of Florida, First District.
August 5, 2010.
Daniel K. Schmidt, pro se, Appellant.
Bill McCollum, Attorney General, Michael T. Kennett, Assistant Attorney General, Tallahassee, for Appellee.

ORDER IMPOSING SANCTIONS
PER CURIAM.
The court sua sponte directed Appellant to show cause why sanctions should not be imposed against him for his continued filing of frivolous pro se motions. Appellant has failed to timely respond to the show cause order. The records of the court reflect that Appellant has appeared as an appellant or petitioner approximately forty-six times since 1994. We conclude that Appellant's excessive filings in this court substantially interfere with the administration of justice and we elect to impose sanctions against Appellant. See Brown v. State, 27 So. 3d 63 (Fla. 1st DCA 2009); Attwood v. Eighth Circuit Court, 667 So. 2d 356 (Fla. 1st DCA 1995). Accordingly, it is hereby ordered that Daniel K. Schmidt shall secure the filing of a notice of appearance by a member in good standing of The Florida Bar in any case in which he appears as appellant or petitioner, failing which such cases shall be dismissed. Further, the clerk of this court is directed to accept no further pro se filings from Appellant; if received, they shall be returned to him without filing and with a reference to this order.
IT IS SO ORDERED.
PADOVANO, THOMAS, and CLARK, JJ., concur.